Order entered July 1, 2016




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-15-00147-CR
                                      No. 05-15-00148-CR

                           ROBERT EARL MARZETT, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the County Court at Law No. 1
                                   Collin County, Texas
                  Trial Court Cause No. 001-83796-2014 & 001-83797-2014

                                           ORDER
       Appellant’s second motion to extend the time to file a motion for rehearing is

GRANTED and the deadline for appellant to file a motion for rehearing, previously extended by

this Court to June 24, 2016, is extended to June 29, 2016. Appellant’s motion for rehearing,

received on June 28, 2016, is hereby ordered filed.




                                                      /s/   LANA MYERS
                                                            JUSTICE